Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Case No.: 1:19-cv-03088-REB-MEH

  FRANCES MCMILLAN, an individual,

         Plaintiff,

  v.

  SPECIALIZED LOAN SERVICING LLC, a Colorado limited liability company,

         Defendant.

                           DEFENDANT’S MOTION TO DISMISS

         Pursuant to Fed. R. Civ. P. 12(b)(6), Specialized Loan Servicing LLC (“SLS”)

  moves to dismiss Plaintiff Frances McMillan’s (“McMillan”) claim for failure to state a

  claim upon which relief can be granted.

         D.C.COLO.LCivR 7.1 Certificate of Conferral. Undersigned counsel conferred

  with counsel for Plaintiff, Joseph Davidson, and Mr. Davidson stated that Plaintiff

  opposes the relief requested in this motion.

                                   I.     INTRODUCTION

         McMillan’s First Amended Complaint brings one claim against SLS for allegedly

  violating 15 U.S.C. § 1692e(8) of the Fair Debt Collection Practices Act, (“FDCPA”) for

  both reporting and failing to report information to Equifax, Experian, and Trans Union

  (the “CRAs”). McMillan’s theory is that SLS allegedly reported or failed to report the

  following information to the CRAs with respect to a $204,000 loan (the “Loan”) secured

  by the property located at 3045 Hedgerow Lane, Homewood, Illinois 60430 (the
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 2 of 7




  “Property”): (1) reporting the Loan balance as $264,320; (2) reporting the monthly Loan

  payments as $2,430; (3) reporting the Loan status as 120 days late; and (4) failing to

  report the Loan was discharged in bankruptcy. McMillan contends that the information

  SLS reported was allegedly inaccurate because she surrendered the Property and her

  personal liability with respect to the Loan was discharged in her bankruptcy case.

         McMillan fails to state a claim under the FDCPA for one simple reason: McMillan

  has not alleged SLS took any action to obtain payment of the Loan. The reason

  McMillan fails to make any such allegation is undisputed – McMillan surrendered the

  property to the prior Loan holder, Wells Fargo Bank, N.A., in her bankruptcy and did not

  oppose the lift of the stay to allow the holder of the Loan to foreclose. Any foreclosure of

  SLS’s interest would not, as a matter of law, constitute an attempt to collect the debt

  given that McMillan has surrendered and abandoned the Property. Thus, SLS was not

  making any attempt to collect from McMillan beyond what she expressly agreed to

  under the surrender of the Property and the Court order lifting the stay.

         McMillan’s allegations reference either SLS’s alleged reporting or failing to report

  certain information to the CRAs as a violation of the FDCPA. But at no point does

  McMillan explain any efforts to collect the Loan and, in fact, all of McMillan’s damages

  emphasize SLS’s alleged “inaccurate reporting” and state that she “has been forced to

  file this case to compel Defendant to report Plaintiff’s Loan accurately.”

                                 II.    LEGAL STANDARD

         Under Fed. R. Civ. P. 12(b)(6) a party may move to dismiss a claim for “failure to

  state a claim upon which relief can be granted.” The Court must accept all factual



                                               2
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 3 of 7




  allegations pleaded in the complaint as true, and construe them in the light most

  favorable to the plaintiff. Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).

  Nonetheless, the court need not accept conclusory allegations lacking supporting

  factual averments. S. Disposal, Inc. v. Texas Waste Mgmt., 161 F.3d 1259, 1262 (10th

  Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

  in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

  of a cause of action, supported by mere conclusory statements, do not suffice.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                 III.   ELEMENTS OF A CLAIM UNDER SECTION 1692e

         McMillan must show the following 4 elements to establish a claim under FDCPA

  § 1692e: (1) that she is a “consumer” protected under the FDCPA; (2) that SLS was a

  “debt collector”; (3) that SLS was engaged in the “collection of [a] debt”; and (4) that

  SLS used false, deceptive, or misleading representations in connection with those

  collection efforts. See Vester v. Asset Acceptance, L.L.C., No. 08-cv-01957-MSK-LTM,

  2009 WL 2940218, 2009 U.S. Dist. LEXIS 81690, at *13 (D. Colo. Sept. 9, 2009); see

  also Maynard v. Bryan W. Cannon, P.C., 401 F. App’x 389, 393 (10th Cir. 2010) (noting

  that one element of a claim under the FDCPA is whether the defendant “attempted to

  collect a debt”).

         Section 1692e states, “A debt collector may not use false, deceptive, or

  misleading representation or means in connection with the collection of any debt.”

  (emphasis added). Because the purpose of the FDCPA, in part, is to “eliminate abusive

  debt collection practices by debt collectors”, § 1692(e), a plaintiff must prove that the



                                                 3
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 4 of 7




  defendant “is trying to collect a ‘debt’ from the plaintiff in violation of some provision

  of the FDCPA.” Obduskey v. Wells Fargo, 879 F.3d 1216, 1219 (10th Cir. 2018)

  (emphasis added), aff’d, 139 S. Ct. 1029 (2019); Tatten v. City & Cty. of Denver, No.

  16-cv-01603-RBJ-NYW, 2017 U.S. Dist. LEXIS 66738, at *50 (D. Colo. Feb. 3, 2017)

  (dismissing FDCPA claim because plaintiff had not alleged defendant “took any action

  to obtain payment on the debt”). “[A] communication from a debt collector to a debtor is

  not covered by the FDCPA unless it is made ‘in connection with the collection of any

  debt’”. Maynard v, 401 F. App’x at 395 (quoting Gburek v. Litton Loan Servicing LP, 614

  F.3d 380 (7th Cir. 2010)). “A threshold requirement for application of the FDCPA is that

  the prohibited practices are used in an attempt to collect a ‘debt.’” Huffman v. BC

  Servs., 2017 U.S. Dist. LEXIS 89363, at *6 (D. Colo. June 9, 2017) (quoting

  Zimmerman v. HBO Affiliate Grp., 834 F.2d 1163, 1167 (3d Cir. 1987)).

  IV.    MCMILLAN HAS NOT ALLEGED SLS ATTEMPTED TO COLLECT THE LOAN

        Whether SLS engaged in the collection of the Loan hinges on whether SLS’s

  reports to the CRAs were communications in connection with the collection of a debt.

  The Sixth, Seventh, and Eighth Circuits have all adopted the “animating purpose” test to

  determine whether a communication was made in connection with the collection of a

  debt. Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir. 2011); Gburek,

  614 F.3d at 385 (“the [FDCPA] does not apply to every communication between a debt

  collector and a debtor”); McIvor v. Credit Control Servs., 773 F.3d 909, 914 (8th Cir.

  2014). “[T]he animating purpose test provides that ‘an animating purpose of the

  communication must be to induce payment by the debtor’ in order to constitute a



                                              4
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 5 of 7




  communication in connection with the collection of a debt.” Irvine v. I.C. Sys., 176

  F.Supp.3d 1054, 1064 (D. Colo. 2016) (quoting Grden, 643 F.3d at 173 and stating that

  the court did not need to decide whether to apply the animating purpose test); but see

  Baker v. I.Q. Data Int’l, Inc., No. 14-cv-0114-WJM-MEH, 2015 U.S. Dist. LEXIS 56072,

  at *10 (D. Colo. Apr. 29, 2015) (stating that the 10th Circuit has not decided whether the

  “animating purpose” test applies and declining to apply that test).

         Here, not only has McMillan not alleged a single communication between her and

  SLS, she has not alleged the reports SLS made to the CRAs had any purpose, much

  less the purpose of collecting the Loan. McMillan alleged as follows:

                24.     Plaintiff discovered Defendant falsely reported
                Plaintiff’s Loan balance as “$264,320” to Equifax, Experian
                and Trans Union.

                25.     Plaintiff discovered Defendant falsely reported
                Plaintiff’s Loan monthly payment as “$2,430” to Equifax,
                Experian and Trans Union.

                26.     Plaintiff discovered Defendant falsely reported
                Plaintiff’s Loan status as “120 days late” to Equifax and
                Trans Union.

                27.     Finally, Plaintiff discovered Defendant failed to notate
                Plaintiff’s Loan as discharged in bankruptcy to Equifax,
                Experian and/or Trans Union.

  [First Amended Complaint, ¶¶ 24-27]. McMillan does not allege that SLS used the

  allegedly inaccurate reports in an attempt to collect the Loan or that SLS threatened to

  communicate inaccurate information to the CRAs in an attempt to persuade her to pay

  the Loan. Because there is no allegation that SLS’s purpose in reporting the Loan was

  to induce payment by McMillan, SLS’s reports to the CRAs could not violate § 1692(e).



                                               5
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 6 of 7




  Furthermore, if this Court decides not to apply the animating purpose test, the Court can

  dismiss McMillan’s claim on the ground that she has alleged no purpose whatsoever,

  hence, the Court need not decide what test applies.

         At all times, SLS was properly acting under the surrender of the Loan and the

  lifting of the stay to allow foreclosure on the Property. McMillan’s issues with the

  accuracy of the credit reporting do not give rise to a claim under the FDCPA because

  SLS’s reports were never an attempt to collect the Loan.

                                        CONCLUSION

         WHEREFORE, Defendant Specialized Loan Servicing LLC, requests that this

  Court enter an Order dismissing Plaintiff’s First Amended Complaint with prejudice and

  providing for such other and further relief as this Court deems just and proper. Plaintiff

  should not be permitted to amend her First Amended Complaint because she already

  amended her complaint after Defendant filed a similar motion to dismiss.

          DATED: January 16, 2020                  Respectfully submitted,

                                                   /s/ Chad P. Jimenez
                                                   Matthew A. Morr, #35913
                                                   Chad P. Jimenez, #45136
                                                   BALLARD SPAHR LLP
                                                   1225 Seventeenth Street, Suite 2300
                                                   Denver, Colorado 80202
                                                   Telephone: 303-292-2400
                                                   Facsimile: 303-296-3956
                                                   morrm@ballardspahr.com
                                                   jimenezc@ballardspahr.com

                                                   Attorneys for Defendant
                                                   Specialized Loan Servicing LLC




                                               6
Case 1:19-cv-03088-REB-MEH Document 22 Filed 01/16/20 USDC Colorado Page 7 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020 I filed the foregoing MOTION TO
  DISMISS via the CM/ECF system to all counsel of record.


                                                /s/ Brandon Blessing




                                            7
